            Case 6:21-cv-00128-ADA Document 25 Filed 04/19/21 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                          WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                    §
BRAZOS LICENSING AND                           §
DEVELOPMENT                                    §       CIVIL ACTION NO. 6:21-cv-128[ADA]
                                               §
v.                                             §
                                               §
CISCO SYSTEMS, INC.                            §

                    DEFENDANT CISCO SYSTEMS, INC.’S JURY DEMAND

         Defendant Cisco Systems, Inc. respectfully demands a jury trial on all issues so triable.


Dated: April 19, 2021                                  Respectfully submitted,

                                                       By: /s/ Michael E. Jones
                                                       Brian Rosenthal
                                                       Katherine Dominguez
                                                       Allen Kathir
                                                       Admitted pro hac vice
                                                       brosenthal@gibsondunn.com
                                                       kdominguez@gibsondunn.com
                                                       akathir@gibsondunn.com
                                                       GIBSON, DUNN & CRUTCHER LLP
                                                       200 Park Avenue
                                                       New York, NY 10166
                                                       Tel: (212) 351-4000

                                                       Ryan Iwahashi
                                                       Admitted pro hac vice
                                                       riwahashi@gibsondunn.com
                                                       GIBSON, DUNN & CRUTCHER LLP
                                                       1881 Page Mill Road
                                                       Palo Alto, CA 94304
                                                       Tel: (650) 849-5367

                                                       Kenneth G. Parker
                                                       kparker@gibsondunn.com
                                                       GIBSON, DUNN AND CRUTCHER LLP
                                                       3161 Michelson Drive
                                                       Irvine, CA 92612
                                                       Tel: (949)-451-4336



{A07/07637/0039/W1718760.1 }
            Case 6:21-cv-00128-ADA Document 25 Filed 04/19/21 Page 2 of 2




                                                     Michael E. Jones
                                                     SBN: 10929400
                                                     POTTER MINTON, PC
                                                     110 North College, Suite 500
                                                     Tyler, Texas 75702
                                                     Tel: 903-597-8311
                                                     Fax: 903-593-0846
                                                     mikejones@potterminton.com

                                                     ATTORNEYS FOR DEFENDANT
                                                     CISCO SYSTEMS, INC.



                                CERTIFICATE OF SERVICE

        The undersigned certifies that on April 19, 2021, I electronically filed this document with
the Clerk of Court via the Court’s CM/ECF system which will send notification of such filing to
all counsel of record, all of whom have consented to electronic service in this action.

                                                     /s/ Michael E. Jones




{A07/07637/0039/W1718760.1 }
